United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 25, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 06-40173
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MARIA DE JESUS SAMUDIO-DE ALONSO,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 7:04-CR-342-ALL
                      --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Maria de Jesus Samudio-de Alonso appeals her jury

convictions for importing into the United States, and possessing

with intent to distribute, cocaine.    She argues pursuant to

Apprendi v. New Jersey, 530 U.S. 466 (2000), that (1) a

defendant’s knowledge of drug type and drug quantity are material

elements of the offense of conviction which must be proven beyond

a reasonable doubt to a jury and, therefore, the evidence was




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-40173
                               -2-

insufficient to support her convictions and (2) 21 U.S.C.

§ 841 is facially unconstitutional.

     She correctly concedes that these issues are foreclosed by

United States v. Gamez-Gonzalez, 319 F.3d 695, 700 (5th Cir.

2003), and United States v. Slaughter, 238 F.3d 580, 582 (5th

Cir. 2000), respectively, and she raises them only to preserve

their further review by the Supreme Court.   We are bound by our

precedent absent an intervening Supreme Court decision or a

subsequent en banc decision.   See United States v. Short,

181 F.3d 620, 624 (5th Cir. 1999).

     AFFIRMED.